Title: To John Adams from Wilhem & Jan Willink, 31 July 1783
From: Willink, Wilhem & Jan (business)
To: Adams, John


          Sir
            [31 July 1783]
          Your Excellency’s Letter for the Honourable R: Livingston Esqr. by want of Ships opportunity we recommanded this morning to the Care of Mr. Brush, and having received with the french mail the inclosed, we forward it immediately.
          
          We have had a great deal of trouble with the Coachman, who made his acct. that the hire agreed upon of 2ƒ a day till the return made already till now
          
            
               290 days 2ƒ
              ƒ580—
            
            
              and then pretended Sixty pounds for the Coach, we aft. a great deal of talking Settled with him for
              ƒ750 in all
            
            
              for we Considered that if your Excellency had returned With the Coach, Said hire’d have been pay’d, so deducting of the
              ƒ750—
            
            
              Said hire rent
               580—
            
            
              the Coach in Reality only costs
              ƒ170—
            
            
              to you and the repairs in paris at
              "400
            
            
              Leaves the Coach to you
              ƒ570—
            
          
          now repaired in good order, whch. we Consider at a very moderate price and cheap. We flatter ourselves your Excellency ’ll be pleased With this transaction being said ƒ750 charged to the acct. of the United States.
          We pay our Compliments to the Young Mr. Adams and have the honour to be With respectfull Regard. / Sir / Your most Humb Servants
          Wilhem & Jan Willink
        